                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS
                                    (Eastern Division)

                                              )
In re:                                        )
                                              )               Chapter 7
                                              )
JEFFERSON DEVELOPMENT,                        )               Case No. 14-10129-FJB
PARTNERS, LLC                                 )
              Debtor.                         )
                                              )

         TRUSTEE’S OBJECTION TO SECURED CLAIM OF CITY OF TAUNTON
                                (Claim No. 9)

         Harold B. Murphy, the Chapter 7 trustee (the “Trustee”) of the bankruptcy estate (the

“Estate”) of Jefferson Development Partners, LLC (the “Debtor”), hereby objects pursuant to

section 502 of title 11 of the United States Code (the “Bankruptcy Code”), Rule 3007 of the

Federal Rules of Bankruptcy Procedure and Rule 3007-1 of the Massachusetts Local Bankruptcy

Rules, to the allowance of the asserted secured claim [Claim No. 9] (the “Disputed Claim”) of

the City of Taunton (the “Claimant”) on the grounds that the Trustee did not administer the

property allegedly securing the Disputed Claim and the Claimant retains recourse to its

collateral. In support of this objection, the Trustee avers as follows:

                                           BACKGROUND

         1.     On January 15, 2014 (the “Petition Date”) the Debtor commenced a bankruptcy

proceeding by filing a petition for relief under Chapter 11 of the Bankruptcy Code.

         2.     A chapter 11 trustee was appointed in this case (the “Chapter 11 Trustee”)

pursuant to an order of the court on May 1, 2014.
        3.       The Chapter 11 Trustee made several unsuccessful attempts to sell the sole asset

in this case, a certain real property located 437 Whittenton Street, Taunton, MA 02780 [Doc.

Nos. 169, 190 205] (the “Property”).

        4.       On June 10, 2015, the Trustee filed a Notice of Intent to Abandon with respect to

the Property.

        5.       On June 10, 2015, the Chapter 11 Trustee filed an Expedited Motion to convert

the case to one under Chapter 7 of the Bankruptcy Code, which was allowed by the Court on

June 19, 2015.

        6.       The Trustee was appointed as Chapter 7 Trustee of the Estate on or about June 19,

2015.

        7.       On May 14, 2014, the Claimant filed a proof of claim asserting a claim in the

amount of $503,817.31 that is fully or partly secured by a lien on the Property, which it asserts

has a value of approximately $2.5 million. Claimant avers that the claim is partially secured up

to $387,399.25, and that part of the remaining $86,419.16 might be secured by the Property, and

further asserts that $29,998.90 is entitled to priority. On May 15, 2014, Claimant filed an

amended proof of claim, attaching a Schedule B in support of its claim.

                                            OBJECTION

        8.        The Trustee has not administered the Property and has abandoned the Property.

To the extent the Disputed Claim is secured by the Property, the Claimant may look to the

Property for payment of the Disputed Claim.

        9.       Recommended treatment: The Trustee recommends that Claimant retain its

interest in the Property and that the Disputed Claim be limited solely to that Property in payment

of the Disputed Claim unless Claimant files an amended proof of claim prior to the response date



                                                  2
with respect to the Objection which establishes an unsecured deficiency claim and such amended

claim is allowed. The Trustee further requests that the Court enter an order holding that the

Disputed Claim, which is number 9 on the Court’s Claims Register, be disallowed and expunged

as a claim against the Estate.

                                         RESERVATIONS

       10.     This objection is subject to the following general objections and reservations:

               a. Nothing in this objection constitutes a waiver of any right of the Trustee to
                  assert claims or causes of action against any claimant or any other party
                  including, without limitation, any rights of setoff or recoupment.

               b. Nothing in this objection shall constitute a waiver of any right of the Trustee
                  to object to any other claims asserted against the Debtor not included in the
                  objection, or to supplement, amend, or assert additional bases for objecting to
                  the Disputed Claim.

       WHEREFORE, the Trustee respectfully requests that the Court enter an Order:

       A.      Sustaining the objection to the Disputed Claim and expunge the Disputed Claim
               as a claim against the Estate; and

       B.      Granting such other relief as is just and proper.


                                              HAROLD B. MURPHY,
                                              CHAPTER 7 TRUSTEE

                                              By his counsel,

                                              /s/ Kathleen R. Cruickshank
                                              Kathleen R. Cruickshank (BBO# 550675)
                                              MURPHY & KING
                                              Professional Corporation
                                              One Beacon Street
                                              Boston, MA 02110
                                              Telephone: (617) 423-0400
                                              Email: kcruickshank@murphyking.com
Dated: October 27, 2020
787109-v1




                                                 3
